IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-30681
                          Summary Calendar



UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

                                 versus

HENRY E. CRUZ-TORRES,

           Defendant-Appellant.



            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 00-50072-ALL

                        December 19, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Following a conditional guilty plea to possession with intent

to distribute marijuana, Henry E. Cruz-Torres appeals the district

court's denial of his motion to suppress.       He argues that the

district erred on three grounds: (1) the district court erroneously

relied on United States v. Fort1 in determining that the state



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
          248 F.3d 475 (5th Cir.), cert. denied, 122 S. Ct. 405
(2001).
trooper had authority to make a warrantless stop of his commercial

vehicle under the regulatory exception to the Fourth Amendment's

warrant requirement; (2) the regulations pursuant to which the

state trooper was operating did not give him the authority to board

the bed of the commercial truck Cruz-Torres was driving and inspect

its   cargo;    and     (3)   Cruz-Torres's   consent   to   search   was

involuntarily given.

      In reviewing the denial of the defendant's motion to suppress,

we review the district court's factual findings for clear error and

its legal conclusions de novo.2      "We view the evidence in the light

most favorable to the party that prevailed in the district court,"

here the government.3

      Cruz-Torres concedes that Fort forecloses his first argument

but urges that we reconsider that prior panel decision.          This we

cannot do, and so we are bound by Fort.4

      Cruz-Torres's argument that the vehicle safety inspection

regulations did not authorize the trooper's actions is inadequately

briefed.    Cruz-Torres cites only to the trooper's own testimony at

the suppression hearing and does not call our attention to any




      2
           United States v. Hunt, 253 F.3d 227, 229-30 (5th Cir.
2001).
      3
          Id. at 230.
      4
          See United States v. Short, 181 F.3d 620, 624 (5th Cir.
1999).

                                     2
federal     or    state   regulations      that   support    his    argument.

Accordingly, we consider this issue waived.5

      Cruz-Torres finally argues that his consent to search was

vitiated by the allegedly illegal initial stop and the trooper's

peering into the window of the car Cruz-Torres was carrying on his

commercial vehicle.       He also argues that "there is little support

for finding appellant's consent to search was voluntarily given."

      We   have   already   rejected    Cruz-Torres's      challenge   to    the

constitutionality of his stop and the trooper's actions prior to

his consent and so do not address the first part of this argument.6

As to the second part, we find sufficient support, under the clear

error standard, for the district court's finding that Cruz-Torres's

consent to search was voluntarily given.7          We note that, "'[w]here

the judge bases a finding of consent on the oral testimony at a

suppression hearing, the clearly erroneous standard is particularly

strong since the judge had the opportunity to observe the demeanor

of   the   witnesses.'"8      This     court   considers    six    factors    in

evaluating the voluntariness of consent to search, all of which are

      5
           See Trevino v. Johnson, 168 F.3d 173, 181 n.3 (5th Cir.
1999).
      6
        See United States v. Navarro, 169 F.3d 228, 231-32 (5th
Cir. 1999).
      7
           See United States v. Cooper, 43 F.3d 140, 144 (5th Cir.
1995).
      8
        United States v. Kelley, 981 F.2d 1464, 1470 (5th Cir.
1993) (quoting United States v. Sutton, 850 F.2d 1083, 1086 (5th
Cir. 1988)).

                                       3
relevant, but no one of which is dispositive or controlling.9

Based on the district court’s specific findings as to the relevant

factors, and considering the evidence as a whole, we conclude that

the district court’s ultimate finding, that Cruz-Torres voluntarily

consented to the search, was not clearly erroneous or influenced by

an incorrect view of the law.

AFFIRMED.




     9
         Id.

                                4